DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/20/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-14, and 16-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for lung function comprising a housing and a mouthpiece, a subwoofer within the housing that generates multiple discrete pressure waves of different frequencies and provides different amounts of power to each individual frequency of the multiple discrete pressure waves, a waveguide to direct the pressure waves from the subwoofer to the subject’s airflow, pressure and flow transducers for measuring change in the airflow due to the directed pressure waves, and a determined mechanical impedance from the measured changes in the pressure and flow data, wherein the mechanical impedance parameter is characterizes the function of the lungs.
 
The closest prior art of record is Adam et al (WO 2015/005958) (“Adam”) as noted in Applicant IDS dated 8/03/2018 in view of Badia, J.R., et al. ("Forced oscillation technique for the evaluation of severe sleep apnoea/hypopnoea syndrome: a pilot study.” European Respiratory Journal 11.5 (1998): 1128-1134.) (“Badia”) and further in view of Farre etal (Farré, R., et al. "Servocontrolled generator to measure respiratory impedance from 0.25 to 26 Hz in 
Adam teaches a lung function tester using forced oscillation with a housing, mouthpiece, loudspeaker, waveguide, pressure transducer, and flow transducer, where the pressure and flow data are used to determine lung function.
Badia teaches that mechanical impedance is a lung function parameter
Farre teaches using a subwoofer in a forced oscillation technique.
Mori teaches a respiratory impedance calculator where testing is performed by generating multiple discrete pressure waves of different frequencies.
Yet their combined efforts do not fairly teach or suggest performing lung function testing by generating multiple discrete pressure waves of different frequencies and providing different amounts of power to each individual frequency of the multiple discrete pressure waves.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791